DETAILED ACTION
 
Status
1.	This Office Action is responsive to claims filed for app no. 16767128 on May 27, 2020. Please note claims 1-20 are pending and have been examined.
 
America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3. 	The present application claims foreign priority benefits from CN201910009236.4 filed in China on 01/04/2019. The priority documents were electronically retrieved on 05/27/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 2 and 5-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiang et al. (CN 206193729 U, For reference, please note that English machine translation of CN 206193729 U is used for mapping).

claim 1 (Currently amended), Xiang discloses: A display panel (see Fig. 6, discloses the touch display panel), comprising: a touch display region and a border region (see annotated Fig. 6 below for a touch display region and a border region), the border region being located at at least one side of the touch display region (see annotated Fig. 6 below in which border region is located on the lower end/side of the touch display region), a plurality of touch drive lines and a plurality of multi-path selection units being disposed within the touch display region (Fig. 6, [0078], plurality of touch signal lines 62 and a plurality of touch multiplexers 632 are disposed with in the touch display region as illustrated in annotated figure below), at least one of the multi-path selection units being electrically connected with at least part of the plurality of touch drive lines (Fig. 6. a plurality of touch multiplexers 632 are electrically connected with a plurality of touch signal lines 62), the border region comprising a wiring region (see annotated Fig. 6 below, wiring region), and input signal lines of the multi-path selection units being arranged within the wiring region (Fig. 6, touch signal transmission lines 631 that connect the multiplexers 632 are arranged within the wiring region as shown in annotated figure 6 below).  


    PNG
    media_image1.png
    963
    1061
    media_image1.png
    Greyscale

Annotated Fig. 6, Xiang

Regarding claim 2 (Original), Xiang teaches the limitations of parent claim 1. Xiang further teaches wherein a quantity of the plurality of touch drive lines is N (Fig. 6, see n touch signal lines 62), each of the plurality of selection units is electrically connected with m touch drive lines (Fig. 6, see touch signal transmission line 631), and a quantity of the input signal lines is N/m, wherein 1<m<N, and m and N are both natural numbers (Fig. 6, [0077]-[0078], discloses the touch multiplexer 632 is electrically connected with integrated driving circuit 15 through the touch signal transmission lines 631 and transmit touch signals to each n touch signal line 62, where n is a positive integer and n>1. For example, as shown in figure 6, two touch signal transmission line 631 are connected to each multiplexer 632 and supplies signal to eight touch signal lines 62. Since when the number of the signal lines 62 is n and n is a positive integer and n>1, n must be a natural number and satisfy N>m>1)). 

Regarding claim 5. (Currently amended) Xiang teaches the limitations of parent claim 1. Xiang further teaches wherein the border region further comprises a drive circuit located outside the wiring region (see annotated Fig. 6, above, the integrated drive circuit 15 is located outside of the wiring region as shown in figure), the drive circuit comprises a plurality of signal output units, the plurality of signal output units are electrically connected with the multi-path selection units, one to one, through the input signal lines, and the signal output units time-divisionally drive the plurality of touch drive lines electrically connected with the multi-path selection units through the multi-path selection units (Fig. 6, [0077]-[0078] discloses each touch multiplexer 632 is electrically connected to the integrated driving circuit 15 through a touch signal transmission line 631, the signal output unit drives a plurality of touch signal lines 62 electrically connected to the touch multiplexer 632 through the touch multiplexer 632 in a time-sharing manner).  

Regarding claim 6 (Original), Xiang teaches the limitations of parent claim 5. Xiang further teaches a selection signal line for controlling gated paths of the multi-path selection units (Fig. 3-Fig. 5, [0059-[0060], control terminal of the multiplexer is electrically connected with the clock signals), the selection signal line being also disposed within the touch display region (see annotated Fig. 6, discloses the multiplexer comprising clock signal are disposed with in the touch display region), and controlling ends of the multi-path selection units being all electrically connected with the selection signal line (Figs. 3-6, [0059]-[0060], control terminals of the multiplexers are electrically connected with the clock signals and control the output terminals of the multiplexer in a time-divisional manner).  

Regarding claim 7 (Original), Xiang teaches the limitations of parent claim 6. Xiang further teaches wherein the selection signal line inputs a gating signal to the multi-path selection units to control the input signal lines to sequentially connect to the plurality of touch drive lines (Figs. 3-6, [0059]-[0060], discloses control terminals of the multiplexers are electrically connected with the clock signals and control the output terminals of the multiplexer in a time-divisional manner based the corresponding data line group).  

Regarding claim 8 (Original), Xiang teaches the limitations of parent claim 1. Xiang further teaches wherein the touch display region is provided with a plurality of contacts for external connection (see annotated Fig. 6 below. Examiner reads the electrical connection region/connection pad of touch signal transmission lines 631 on multiplexers 632 as contacts), and the input signal lines are electrically connected with the multi-path selection units through the contacts (see Fig. 6, discloses the touch signal transmission line 631 are electrically connected to the multiplexer 632 through the contacts).


    PNG
    media_image2.png
    963
    1061
    media_image2.png
    Greyscale

Regarding claim 9 (Original), Xiang teaches the limitations of parent claim 5. Xiang further teaches wherein the drive circuit is a drive chip of touch and display driver integration (Figs. 1, Fig. 6, [0050]-[0052] discloses that the touch display panel 100 includes a plurality of touch electrodes 11, a plurality of data line groups 12, and an integrated driving circuit 15. Among them, the plurality of data lines 12 and the touch electrodes 11 can be electrically connected with an integrated driving circuit 15. Therefore, integrated driving circuit 15 in a driving chip integrating touch and display drivers).
claim 10 (Currently amended), Xiang discloses: A display device (Fig. 7, discloses the touch display device), comprising the display panel according to claim 1 (see rejection of claim 1 above).

Regarding claim 11 (New), Xiang teaches the limitations of parent claim 2. Xiang further teaches wherein the border region further comprises a drive circuit located outside the wiring region (see annotated Fig. 6, above, the integrated drive circuit 15 is located outside of the wiring region as shown in figure), the drive circuit comprises a plurality of signal output units, the plurality of signal output units are electrically connected with the multi-path selection units, one to one, through the input signal lines, and the signal output units time-divisionally drive the plurality of touch drive lines electrically connected with the multi-path selection units through the multi-path selection units (Fig. 6, [0077]-[0078] discloses each touch multiplexer 632 is electrically connected to the integrated driving circuit 15 through a touch signal transmission line 631, the signal output unit drives a plurality of touch signal lines 62 electrically connected to the touch multiplexer 632 through the touch multiplexer 632 in a time-sharing manner).

Regarding claim 12 (New), Xiang teaches the limitations of parent claim 11. Xiang further teaches a selection signal line for controlling gated paths of the multi-path selection units (Fig. 3-Fig. 5, [0059-[0060], control terminal of the multiplexer is electrically connected with the clock signals), the selection signal line being also disposed within the touch display region (see annotated Fig. 6, discloses the multiplexer comprising clock signal are disposed with in the touch display region), and controlling ends of the multi-path selection units being all electrically connected with the selection signal line (Figs. 3-6, [0059]-[0060], control terminals of the multiplexers are electrically connected with the clock signals and control the output terminals of the multiplexer in a time-divisional manner).  
claim 13 (New), Xiang teaches the limitations of parent claim 12. Xiang further teaches wherein the selection signal line inputs a gating signal to the multi-path selection units to control the input signal lines to sequentially connect to the plurality of touch drive lines (Figs. 3-6, [0059]-[0060], discloses control terminals of the multiplexers are electrically connected with the clock signals and control the output terminals of the multiplexer in a time-divisional manner based the corresponding data line group).  
Regarding claim 14 (New), Xiang teaches the limitations of parent claim 11. Xiang further teaches wherein the drive circuit is a drive chip of touch and display driver integration (Figs. 1, Fig. 6, [0050]-[0052] discloses that the touch display panel 100 includes a plurality of touch electrodes 11, a plurality of data line groups 12, and an integrated driving circuit 15. Among them, the plurality of data lines 12 and the touch electrodes 11 can be electrically connected with an integrated driving circuit 15. Therefore, integrated driving circuit 15 in a driving chip integrating touch and display drivers).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 3, 4 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (CN 206193729 U).

Regarding claim 3 (Original), Xiang teaches the limitations of parent claim 2. Xiang discloses the two touch signal transmission line 631 are connected to each multiplexer 632 and supplies signal to eight touch signal lines 62 (see Fig. 6). Xiang does not explicitly teach claimed limitation wherein m=3.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set m=3 in multi-channel selection unit to be electrically connected with several touch driving lines according to actual needs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 4 (Original), Xiang teaches the limitations of parent claim 2. Xiang discloses the two touch signal transmission line 631 are connected to each multiplexer 632 and supplies signal to eight touch signal lines 62, and such plurality of units are arranged in touch display panel (see Fig. 6). Xiang does not explicitly teach claimed limitation wherein N=648.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set N=648 in multi-channel selection unit to be electrically connected with several touch driving lines according to actual needs, since it has been held that In re Aller, 105 USPQ 233.

Regarding claim 15 (New), Xiang teaches the limitations of parent claim 3. Xiang further teaches wherein the border region further comprises a drive circuit located outside the wiring region (see annotated Fig. 6, above, the integrated drive circuit 15 is located outside of the wiring region as shown in figure), the drive circuit comprises a plurality of signal output units, the plurality of signal output units are electrically connected with the multi-path selection units, one to one, through the input signal lines, and the signal output units time-divisionally drive the plurality of touch drive lines electrically connected with the multi-path selection units through the multi-path selection units (Fig. 6, [0077]-[0078] discloses each touch multiplexer 632 is electrically connected to the integrated driving circuit 15 through a touch signal transmission line 631, the signal output unit drives a plurality of touch signal lines 62 electrically connected to the touch multiplexer 632 through the touch multiplexer 632 in a time-sharing manner).  

Regarding claim 16 (New), Xiang teaches the limitations of parent claim 15. Xiang further teaches a selection signal line for controlling gated paths of the multi-path selection units (Fig. 3-Fig. 5, [0059-[0060], control terminal of the multiplexer is electrically connected with the clock signals), the selection signal line being also disposed within the touch display region (see annotated Fig. 6, discloses the multiplexer comprising clock signal are disposed with in the touch display region), and controlling ends of the multi-path selection units being all electrically connected with the selection signal line (Figs. 3-6, [0059]-[0060], control terminals of the multiplexers are electrically connected with the clock signals and control the output terminals of the multiplexer in a time-divisional manner).  

claim 17 (New), Xiang teaches the limitations of parent claim 16. Xiang further teaches wherein the selection signal line inputs a gating signal to the multi-path selection units to control the input signal lines to sequentially connect to the plurality of touch drive lines (Figs. 3-6, [0059]-[0060], discloses control terminals of the multiplexers are electrically connected with the clock signals and control the output terminals of the multiplexer in a time-divisional manner based the corresponding data line group).  

Regarding claim 18 (New), Xiang teaches the limitations of parent claim 4. Xiang further teaches wherein the border region further comprises a drive circuit located outside the wiring region (see annotated Fig. 6, above, the integrated drive circuit 15 is located outside of the wiring region as shown in figure), the drive circuit comprises a plurality of signal output units, the plurality of signal output units are electrically connected with the multi-path selection units, one to one, through the input signal lines, and the signal output units time-divisionally drive the plurality of touch drive lines electrically connected with the multi-path selection units through the multi-path selection units (Fig. 6, [0077]-[0078] discloses each touch multiplexer 632 is electrically connected to the integrated driving circuit 15 through a touch signal transmission line 631, the signal output unit drives a plurality of touch signal lines 62 electrically connected to the touch multiplexer 632 through the touch multiplexer 632 in a time-sharing manner).  

Regarding claim 19 (New), Xiang teaches the limitations of parent claim 18. Xiang further teaches a selection signal line for controlling gated paths of the multi-path selection units (Fig. 3-Fig. 5, [0059-[0060], control terminal of the multiplexer is electrically connected with the clock signals), the selection signal line being also disposed within the touch display region (see annotated Fig. 6, discloses the multiplexer comprising clock signal are disposed with in the touch display region), and controlling ends of the multi-path selection units being all (Figs. 3-6, [0059]-[0060], control terminals of the multiplexers are electrically connected with the clock signals and control the output terminals of the multiplexer in a time-divisional manner).  

Regarding claim 20 (New), Xiang teaches the limitations of parent claim 19. Xiang further teaches wherein the selection signal line inputs a gating signal to the multi-path selection units to control the input signal lines to sequentially connect to the plurality of touch drive lines (Figs. 3-6, [0059]-[0060], discloses control terminals of the multiplexers are electrically connected with the clock signals and control the output terminals of the multiplexer in a time-divisional manner based the corresponding data line group).  

Conclusion
9.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xing (US 20190041676 A1) discloses the similar invention of the LCD panel comprises a source driving chip and a plurality of multiplexing circuits; wherein the source driving chip is used to provide a plurality of source driving signals, each of the multiplexing circuits used to receive one of the source driving signals and a plurality of control signals, and the multiplexing circuit controlled by the control signals to transmit one of the multiple source driving signals in time-division into a plurality of pixels corresponding to one of the source driving signals (see Fig. 1).
10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693